Citation Nr: 1517213	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for hyperthyroidism, also claimed as Graves' disease.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a compensable disability rating for residuals of left 7th and 8th ribs fractures.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran provided testimony at a Board hearing in September 2014.

The reopened issues of entitlement to service connection for a left shoulder disability and hyperthyroidism, the claim of service connection for sleep apnea, as well as the issue of entitlement to a compensable rating for residuals of left 7th and 8th ribs fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  A petition to reopen a claim of service connection for a left shoulder disability was previously denied in an October 2005 rating decision on the bases that the Veteran's left shoulder disability was not incurred in or related to active service, and that new and material evidence was not received.  The Veteran did not appeal this decision.  

2.  Evidence received since the October 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a left shoulder disability.

3.  A petition to reopen a claim of service connection for hyperthyroidism was previously denied in an October 2005 rating decision on the bases that the Veteran's hyperthyroidism was not diagnosed in or related to active service, and that new and material evidence was not received.  The Veteran did not appeal this decision.  

4.  Evidence received since the October 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for hyperthyroidism.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, which denied the Veteran's petition to reopen claims of service connection for a left shoulder disability and hyperthyroidism, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim of entitlement to service connection for hyperthyroidism have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a left shoulder disability and hypothyroidism has been denied on multiple occasions.  Most recently, a petition to reopen the claim of service connection for a left shoulder disability was denied in an October 2005 rating decision on the bases that the injury was neither incurred in nor related to active service, and that new and material evidence was not received.  In that same rating decision, the RO also denied service connection for hyperthyroidism on the bases that the disease was not diagnosed in service nor was it related to active service, and that new and material evidence was not received.

New and material evidence was not received for either claim within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of the October 2005 decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In regards to the left shoulder claim, since the October 2005 denial the Veteran testified at the Board hearing and stated that he consulted doctors about pain and functional impairment in his left arm during his eight month hospitalization for Graves' disease in 1971, which was shortly after discharge from service.

As this testimony was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's left shoulder disability may have exhibited chronic symptoms since the time period near service, it helps establish the nexus required for service connection; it is material.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In regards to the hyperthyroidism claim, since the October 2005 denial the Veteran has submitted a June 2011 VA treatment record in which a doctor opined that the Veteran's in-service dry-eye problem probably represented the prodromal phase of Graves' disease.

As this statement was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's hyperthyroidism may be related to symptoms experienced in active service, it is material. 

The Board finds that the Veteran's testimony and the doctor's statement were not previously considered by agency decision makers; are not cumulative and redundant of evidence already of record; relate to unestablished facts; and raise a reasonable possibility of substantiating his claims for service connection.  Thus, reopening of the Veteran's claims of service connection for a left shoulder disability and for hyperthyroidism is warranted as new and material evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.


ORDER

The claim for entitlement to service connection for a left shoulder disability is reopened; to this limited extent only, the appeal is granted.

The claim for entitlement to service connection for hyperthyroidism is reopened; to this limited extent only, the appeal is granted.


REMAND

Above, the Board reopened the Veteran's claim of service connection for a left shoulder disability but in reviewing the claim on its merits the Board finds that the evidence relating to a nexus between his in-service injury and his post-service medical treatment is insufficient to decide the claim.  As he has not been afforded a VA examination to determine the nature and etiology of his condition, remand for an examination is warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also reopened the Veteran's claim of service connection for hyperthyroidism and finds that a VA medical opinion is necessary to discuss the relationship between his current disability and his in-service symptoms.  Id.

In regards to the Veteran's claim of service connection for sleep apnea, the Board finds that he presents a current diagnosis of sleep apnea and contends that the disease may be related to exposure to various in-service environmental hazards.  As he has not been afforded a VA examination to determine the nature and etiology of his condition, remand for an examination is warranted.  Id.

Lastly, at the September 2014 Board hearing, the Veteran testified that the symptoms of his service-connected residuals of left 7th and 8th ribs fracture have worsened since he last underwent a VA examination in June 2010.  A new VA examination is required to evaluate the current level of severity of the Veteran's ribs disability.  See 38 C.F.R. §§ 3.326, 3.327 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination(s) by an appropriate medical professional to determine the nature and etiology of his sleep apnea and left shoulder disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine whether the Veteran has a distinct shoulder disability or residuals of a shoulder injury.  If he does not, a thorough explanation should be provided.  If he does, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) related to his active service, including the automobile accident when he broke his ribs.  In providing this opinion, the examiner should consider and discuss the Veteran's lay statements, including that in which he claimed to have complained of left shoulder pain and functional impairment shortly after discharge from service while he was hospitalized for Graves' disease.

The examiner is also asked to answer whether the Veteran's sleep apnea is at least as likely as not related to active service, to include his exposure to chemicals.  Again, in providing this opinion, the Veteran's lay statements should be considered and discussed.

The examination report must include a complete rationale for all opinions expressed.  

2.  Obtain a VA medical opinion by an appropriate medical professional addressing the etiology of the Veteran's hyperthyroidism, also claimed as Graves' disease.  The entire claims file, to include all electronic files, must be reviewed by the author.

The author is to answer whether it is as least as likely as not that the Veteran's hyperthyroidism had its onset during, or is otherwise related to, active service.

In providing this opinion, the author must consider and discuss the June 2011 Endocrinology Consult in which a VA physician opined that the Veteran's in-service dry-eye problem probably represented the prodromal phase of Graves' disease.  The author must also consider and discuss the Veteran's lay statements.

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current level of disability of his residuals of left 7th and 8th ribs fracture.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is asked to review the pertinent information, including the Veteran's lay statements, and undertake any necessary studies.  Then the examiner is asked to provide a current assessment of the Veteran's residuals of left 7th and 8th ribs fracture.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal, including the reopened claims on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


